Per Curiam :
The bill in equity in this case was filed originally in the Supreme Court; and upon its presentation to our Brother Clark at chambers, he granted a rule upon the defendants to show cause why this court should not take jurisdiction of the case, and why leave should not be given to move for a special injunction against the defendants, as prayed for, returnable before the court in banc on the first Monday of October, 1891. The rule was heard upon the return-day.
*570While it may be conceded, under the case of Wheeler v. Philadelphia, 77 Pa. 344, that we have the power to take jurisdiction of such a case, it by no means follows that it is our duty to do so. Our appellate jurisdiction is more than sufficient to occupy our time ; and it is only in extreme cases, which are not only important in their character but where a special reason is shown why we should take jurisdiction, that we consent to do so. Indeed, since the organization of the court under the present constitution, we have taken such jurisdiction in but two cases, and those under exceptional circumstances. In the present case, no such condition of things has been shown, nor is any good reason apparent why it could not have been disposed of in the Common Pleas of Washington county.
An examination of the bill shows that it was filed to restrain the defendants from constructing a sewer so as to empty the sewage upon complainants’ land. It is further averred that the act of May 15,1889, under which the borough claims this right, is unconstitutional, and the ninth paragraph of said bill sets forth:
“ That, the Court of Common Pleas having decided, in a similar case, said act constitutional, for your orators to be compelled to seek such relief through the appellate jurisdiction of the Supreme Court, would be productive of great and harmful delajr, as your orators are further informed and believe the credit of the borough of Washington, Pa., is uncertain.”
There are but two points suggested here, viz., the delay, and the uncertainty of the credit of the borough of Washington. In the absence of a more specific allegation, we may assume that the borough of Washington will be fully able to compensate the plaintiffs for any damages they may sustain. As regards the alleged delay, we have only to say that this rule was granted on July 7, 1891. Had this bill been filed in the court below on that day, we see no reason why we could not have heard the cause upon appeal on the same day we heard the rule. We see nothing in the case to require us to take original jurisdiction.
Rule discharged.